932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffery SANDERS (Zulu), Plaintiff-Appellant,v.Jerry SHERMAN, R. Nayback, Wayne Stine, Dennis Grim, BruceWood, William Jarvis, Ken Epps, Tom Osier, John Hawley,Theodore Koehler, William Waters, Eugene Nieminen, RichardRife, Gerald Drazkowski, Richard Cattron, Daniel Larson, andM. Gates, Defendants-Appellees.
No. 90-2011.
United States Court of Appeals, Sixth Circuit.
May 10, 1991.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has not responded.


3
A review of the record indicates that the district court filed an order on August 6, 1990, granting the defendants' motion for summary judgment on all of plaintiff's claims except his claim that he was denied due process prior to being placed in administrative segregation.  Plaintiff appealed from that order.


4
Absent an Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of H.H.S., 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, District Judge for the Northern District of Ohio, sitting by designation